RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2772-16T3

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

     v.

JUAN V. COELLO, a/k/a JUAN CARLOS
COELLO, JUAN COELLO VELASQUEZ and
JUAN C. COELLO VELASQUEZ,

          Defendant-Appellant.
____________________________________

           Submitted June 18, 2018 – Decided July 6, 2018

           Before Judges Fisher and Fasciale.

           On appeal from Superior Court of New Jersey,
           Law Division, Essex County, Indictment No.
           16-02-0599.

           Howard W. Bailey, attorney for appellant.

           Robert D. Laurino, Acting Essex County
           Prosecutor, attorney for respondent (Matthew
           E.    Hanley,   Special    Deputy    Attorney
           General/Acting   Assistant   Prosecutor,   of
           counsel and on the brief).

PER CURIAM

     Defendant was indicted and charged with a host of offenses.

In September 2016, by way of a plea agreement, he pleaded guilty
to one count of first-degree aggravated sexual assault, N.J.S.A.

2C:14-2(a)(1), and one count of second-degree endangering the

welfare of a child, N.J.S.A. 2C:24-4(a); the State agreed to

dismiss the other twenty-one counts. In conformity with the plea

agreement, defendant was sentenced in January 2017 to a twenty-

one-year prison term, all of which was without parole eligibility

pursuant to the Jessica Lunsford Act, N.J.S.A. 2C:14-2.

     Defendant appeals and presents the following argument:

          THE COURT ERRED IN FAILING TO ALLOW DEFENDANT
          THE RIGHT TO TESTIFY OR PRESENT ANY EVIDENCE
          BEFORE DETERMINING IF THE PROSECUTOR HAD
          ABUSED ITS DISCRETION IN OFFERING AN INCREASED
          PLEA OFFER TO THE DEFENDANT.

We find no merit in this argument, recognizing that defendant may

pursue his contentions about what his original trial attorney told

or advised him (or didn't tell or advise him) about an earlier

plea offer may be pursued by a post-conviction relief petition.

     To expand on this determination, we note that in 2014 the

Attorney General adopted guidelines for cases governed by the

Jessica Lunsford Act.   Under these guidelines, the initial minimum

plea offer to someone in defendant's position could be no less

than fifteen years. The guidelines also incorporate an escalating

policy after rejection of the initial offer. See generally Uniform

Plea Negotiation Guidelines to Implement the Jessica Lunford Act,

L. 2014, c. 7 (May 29, 2014).

                                 2                          A-2772-16T3
      Defendant contends the prosecution acted arbitrarily and

capriciously in increasing the plea offer from fifteen to twenty-

one   years.   He    also   contends    the       trial   judge's   method    for

ascertaining compliance with the guidelines was flawed.

      As for the second aspect of his argument, defendant contends

the judge erred by taking testimony from the assistant prosecutor

– about both the initial fifteen-year plea offer and defendant's

rejection of it – without also taking testimony from defendant and

the attorney to whom the offer was conveyed. Defendant asserts

that the fifteen-year offer was not conveyed to him and that he

was not made aware of the Attorney General's escalating plea

policy. When this argument was posed in the trial court, the judge

responded that it did not matter and that defendant's contentions

about what was actually conveyed to him and what was explained to

him   about    the   guidelines   was       not   relevant   to     whether   the

prosecution made the initial plea offer or whether the offer

constituted an abuse of discretion.

      We agree. Defendant's contentions regarding his attorney's

alleged failure to convey a plea offer or the alleged failure to

counsel him about the consequence of a rejection are questions

germane only to the effectiveness of counsel. Consequently, we

reject defendant's argument about the trial court proceedings, as

well as any other arguments that might be discerned from his

                                        3                                A-2772-16T3
appellate submissions. Questions regarding the effectiveness of

counsel are best examined and resolved at the post-conviction-

relief stage.

    Affirmed.




                               4                        A-2772-16T3